Citation Nr: 0902811	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  06-30 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date prior to September 20, 2004 
for the grant of service connection for a mood disorder, not 
otherwise specified, and panic disorder with agoraphobia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The veteran and her sister


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from August to December of 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina.  The Board 
previously remanded this claim in December 2007.

The veteran appeared for an RO hearing in January 2007, and 
she and her sister presented testimony at a March 2008 Travel 
Board hearing.


FINDINGS OF FACT

1.  The veteran's initial claims for service connection for 
dysthymia and generalized anxiety disorder were denied in 
unappealed rating decisions from May 1997 and May 2003.

2.  The veteran's current claim was received on September 20, 
2004.


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
September 20, 2004 for the grant of service connection for a 
mood disorder, not otherwise specified, and panic disorder 
with agoraphobia, have not been met.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5110 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unless otherwise specified, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase is to be fixed in accordance with the facts found, 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.

In new service connection cases, the effective date is the 
date of receipt of claim or the date entitlement arose, 
whichever is later.  However, if the claim is received within 
one year of separation from service, the effective date will 
be the day following the date of separation from service.  38 
C.F.R. § 3.400(b)(2).

In cases involving new and material evidence, where evidence 
other than service department records is received within the 
relevant appeal period or prior to the issuance of the 
appellate decision, the effective date will be as though the 
former decision had not been rendered.  38 C.F.R. § 
3.400(q)(1)(i).  In cases where the evidence is received 
after the final disallowance, the effective date is the date 
of receipt of the new claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q)(1)(ii).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a)).  
38 C.F.R. § 3.155 provides that any communication or action 
indicating intent to apply for one or more VA benefits may be 
considered an informal claim.  Such an informal claim must 
identify the benefit sought.  38 C.F.R. § 3.1(p) defines 
application as a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  See also Rodriguez v. 
West, 189 F.3d. 1351 (Fed. Cir. 1999). 

VA is required to identify and act on informal claims for 
benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 
3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 
198-200 (1992).  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim.

38 C.F.R. § 3.157(a) provides that the effective date of 
pension or compensation benefits will be the date of receipt 
of the claim or the date entitlement arose, whichever is 
later.  Acceptance of a report of examination or treatment 
meeting the requirements of 38 C.F.R. § 3.157 as a claim for 
increase is subject to the payment of retroactive benefits 
from the date of a report or for a period of one year prior 
to the date of receipt of the report.  

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization can be accepted as an informal claim for 
benefits.  38 C.F.R. § 3.157(b).  As to reports prepared by 
VA or the uniformed services, the date of receipt of such a 
claim is deemed to be the date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital.  For reports prepared by a non-VA hospital 
where the veteran was maintained at VA expense, the date of 
admission to the hospital is accepted as the date of receipt 
of claim if VA maintenance was authorized prior to admission.  
38 C.F.R. § 3.157(b)(1).  For all other reports, including 
reports from private physicians, laymen, and state and other 
institutions, the date of receipt of the reports is accepted 
as the date of receipt of an informal claim.  38 C.F.R. § 
3.157(b)(2-3).

In this case, the veteran's initial claim for service 
connection for a nervous condition was received in January 
1997.  The claim for service connection for dysthymia and 
generalized anxiety disorder was denied in a May 1997 rating 
decision, of which the veteran was notified in June 1997.  
The basis for this denial was that the veteran's disorder 
preexisted service and was not aggravated therein.  The 
veteran perfected a timely appeal of this decision.  In 
February 1998, however, she notified the RO in a signed 
statement that she wished "to withdraw my appeal at this 
time."  She further noted that additional evidence would be 
submitted at a later date for reconsideration.  

The next correspondence from the veteran concerning the claim 
for service connection for dysthymia and generalized anxiety 
disorder was an October 2002 statement, in which she included 
a request to reopen this claim.  Following the receipt of 
additional medical and mental health records, including 
Social Security Administration (SSA) records, the RO 
determined in May 2003 that new and material evidence had not 
been submitted to reopen the claim for service connection for 
dysthymia and generalized anxiety disorder.  The veteran was 
notified of this denial in the same month but did not respond 
within the following year.

On September 20, 2004, approximately 16 months later, the RO 
received the veteran's current claim for service connection 
for "mental illness."  A VA psychiatric examination was 
subsequently conducted in June 2005, and the examiner opined 
that the veteran's current diagnosis was an extension of her 
mental health diagnosis from service.  Accordingly, in the 
appealed September 2005 rating decision, the RO granted 
service connection for a mood disorder, not otherwise 
specified, and panic disorder with agoraphobia, with a 70 
percent evaluation assigned from September 20, 2004.

In the present appeal, the unappealed rating decisions from 
May 1997 and May 2003 are considered "final," under 
38 U.S.C.A. § 7105(c), as the veteran withdrew her appeal of 
the earlier decision and never initiated an appeal of the 
second decision.  While she has since furnished medical and 
mental health records of psychiatric treatment prior to 
September 20, 2004, notably VA and private psychiatric 
treatment records from July 2003, this case does not concern 
either a formal claim for compensation that had previously 
been allowed or a formal claim for compensation disallowed 
for the reason that the service-connected disability was not 
compensable in degree.  These treatment records therefore 
cannot accepted as an informal claim for benefits for 
effective date purposes.  38 C.F.R. § 3.157(b). 

The Board is aware of the veteran's March 2008 testimony that 
she did not understand at the time in February 1998 that she 
was withdrawing her appeal.  She stated that her 
representative had informed her that there was no use in 
having a hearing on her case at that time without any 
evidence.  Also, she testified that her husband had told her 
to "sign the paper" and get more evidence later.  In fact, 
she asserted that she had no intention of withdrawing her 
claim at that time.

Under 38 C.F.R. § 20.204, a claimant or his or her authorized 
representative may withdraw an appeal.  Such withdrawals, 
unless made at a hearing, must be in writing and must include 
the name of the claimant, the claim number, and a statement 
that the appeal is withdrawn.  38 C.F.R. § 20.204(a).  All of 
these criteria for withdrawal were met in the case at hand, 
as the February 1998 statement includes all of the required 
information.  Id.

The Board is cognizant that the veteran, in withdrawing her 
appeal, left open the possibility of requesting 
reconsideration of her claim pending additional evidence.  In 
this regard, under 38 C.F.R. § 20.204(c), withdrawal does not 
preclude the filing of a new Notice of Disagreement and, 
after the issuance of a Statement of the Case, a Substantive 
Appeal, provided such filings would be timely if the appeal 
withdrawn had never been filed.  In this case the veteran 
still had several months following her withdrawal when she 
might have submitted another timely Notice of Disagreement.  
Nonetheless, she took no such action, and the May 1997 rating 
decision must be considered unappealed and "final" in the 
absence of such action.

Overall, the preponderance of the evidence is against the 
veteran's claim for an effective date prior to September 20, 
2004 for the grant of service connection for her psychiatric 
disability, and this claim must be denied.  In reaching this 
determination, the Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this 
case because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).

Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Any error in notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  

The veteran was notified of the information and evidence 
needed to substantiate and complete her underlying service 
connection claim in October 2004.  The question of whether a 
further VCAA letter for "downstream" issues, such as 
entitlement to an earlier effective date for the grant of 
service connection, is required was addressed by the VA 
Office of General Counsel in VAOPGCPREC 8-2003 (Dec. 22, 
2003).  In this precedent opinion, the General Counsel held 
that, in such circumstances, a Statement of the Case was 
required in cases involving a "downstream" issue, but 
38 U.S.C.A. § 5103(a) did not require separate notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  Id.  Here, the required Statement of the Case 
was furnished to the veteran in August 2006.   

Also, in a March 2006 letter, the veteran was notified that a 
disability rating and an effective date for the award of 
benefits are assigned in cases where service connection is 
warranted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  


Finally, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The veteran's VA, private, and SSA treatment records 
have been obtained.  Additionally, she was afforded a VA 
examination in conjunction with her service connection claim 
in May 2005.

Overall, there is no evidence of any VA error in notifying or 
assisting the veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Entitlement to an effective date prior to September 20, 2004 
for the grant of service connection for a mood disorder, not 
otherwise specified, and panic disorder with agoraphobia is 
denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


